Name: Commission Regulation (EC) No 1423/2001 of 12 July 2001 determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be met
 Type: Regulation
 Subject Matter: means of agricultural production;  international trade;  trade;  EU finance
 Date Published: nan

 Avis juridique important|32001R1423Commission Regulation (EC) No 1423/2001 of 12 July 2001 determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be met Official Journal L 191 , 13/07/2001 P. 0032 - 0032Commission Regulation (EC) No 1423/2001of 12 July 2001determining to what extent applications for the right to import for bulls, cows and heifers of certain Alpine and mountain breeds pursuant to Regulation (EC) No 1081/1999 can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter, of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98(1), as amended by Regulation (EC) No 1096/2001(2), and in particular Article 5 thereof,Whereas:(1) Article 2(2) of Regulation (EC) No 1081/1999 provides for the quantities reserved for traditional importers under the two tariff quotas to be allocated in proportion to their imports during the period 1 July 1997 to 30 June 2000.(2) Allocation of the quantities available to operators covered by Article 2(3) of that Regulation under the two tariff quotas is to be in proportion to the quantities applied for. Since the quantities applied for exceed those available, a fixed percentage reduction should be set,HAS ADOPTED THIS REGULATION:Article 11. Every application for the right to import lodged in accordance with Regulation (EC) No 1081/1999 under serial number 09.0001 shall be granted to the following extent:(a) 18,9260 % of the quantities imported within the meaning of Article 2(1)(a) of Regulation (EC) No 1081/1999;(b) 2,4937 % of the quantities applied for within the meaning of Article 2(1)(b) of Regulation (EC) No 1081/1999.2. Every application for the right to import lodged in accordance with Regulation (EC) No 1081/1999 under serial number 09.0003 shall be granted to the following extent:(a) 19,6067 % of the quantities imported within the meaning of Article 2(1)(a) of Regulation (EC) No 1081/1999;(b) 2,5445 % of the quantities applied for within the meaning of Article 2(1)(b) of Regulation (EC) No 1081/1999.Article 2This Regulation shall enter into force on 13 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 131, 27.5.1999, p. 15.(2) OJ L 150, 6.6.2001, p. 33.